United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.F., Appellant
and
DEPARTMENT OF THE ARMY, LUCIUS D.
CLAY KASERNE ARMY GARRISON,
Wiesbaden, Germany, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1847
Issued: April 18, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 19, 2016 appellant filed a timely appeal from an April 20, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established more than two percent permanent impairment
of the right upper extremity and one percent permanent impairment of the left upper extremity
for which he previously received schedule awards.
On appeal appellant asserts that the opinion of the attending orthopedist, who identified
impairments of 15 percent of the right upper extremity and 15 percent on the left, should be
credited.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 13, 2012 appellant, then a 46-year-old supervisory information technology
specialist, injured both hands upon exiting the employing establishment when the gate barricade
at the military base in Germany where he was working rose up and hit the rear wheel of his
bicycle, throwing him to the ground. Appellant stopped work that day. An employing
establishment report dated December 14, 2012 indicates that appellant was taken home by
military personnel, and went to the hospital the next day where it was determined that he had
multiple fractures on both hands.
Appellant had corrective surgery on December 21, 2012.
February 12, 2013.

He returned to work on

On March 1, 2013 OWCP accepted closed fracture of metacarpal bone, closed fractures
of multiple sites of bilateral phalanges, and bilateral contusions of the wrist and hand. Appellant
received intermittent compensation for medical and therapy appointments.
On February 11, 2016 appellant submitted a schedule award claim (Form CA-7).2 In an
attached medical report, Dr. M. M. Malek, a Board-certified orthopedic surgeon, noted the
history of injury and appellant’s complaints of dull upper extremity pain, and difficulty with
activities that required pushing and pulling, including driving. Upper extremity examination of
both shoulders and both wrists was normal. Examination of the right and left hands revealed
about 10 degrees of valgus angulation at the distal interphalangeal (DIP) joint of the left third
finger with no other deformity noted. Strength evaluation and grip examination utilizing manual
dynamometer demonstrated 22 pounds of force application on the right and 18 pounds of force
application on the left. Tinel’s and Phalen’s tests are negative. Dr. Malek reviewed x-rays done
on December 14, 2012. He diagnosed post-traumatic contusion and sprain of the right and left
wrists, post-traumatic comminuted fracture of the right fourth finger metacarpal, post-traumatic
oblique fracture of the third digit, right hand, and post-traumatic fracture of the fifth metacarpal
left hand. Dr. Malek advised that appellant had reached maximum medical improvement. He
advised that, in accordance with the appropriate charts, tables, and chapter of the latest edition of
the American Medical Association, Guides to the Evaluation of Permanent Impairment,
(hereinafter A.M.A., Guides) with a reasonable degree of medical probability and consideration
of appellant’s level of pain, weakness, atrophy, loss of endurance, and loss of function (range of
motion (ROM)), appellant had 15 percent permanent impairment of the left upper extremity and
15 percent permanent impairment of the right upper extremity.
OWCP forwarded the medical evidence, including Dr. Malek’s report, to its medical
adviser, Dr. Arthur S. Harris, a Board-certified orthopedic surgeon, for review and an
impairment evaluation. In a March 21, 2016 report, Dr. Harris noted his review of the record
and the accepted conditions. He disagreed with Dr. Malek’s assessment, noting the only
abnormality found was some deformity of the right middle digit. Dr. Harris advised that, in

2

Appellant had initially submitted one page of a schedule award claim on May 4, 2015. By letter dated June 1,
2015 OWCP informed him that it would take no further action on the claim until it received a claim form, completed
and certified by the appropriate employing establishment.

2

accordance with the sixth edition of the A.M.A., Guides,3 and using the diagnosis-based
impairment (DBI) rating under Table 15-2, Digit Regional Grid, for residual problems with
fractures of right middle and ring digits, appellant had six percent digit impairment for each,
which was equivalent to one percent right upper extremity impairment for each, or a total two
percent right upper extremity impairment. He found that for residual problems with fracture of
left small digit, appellant had six percent digit impairment or one percent left upper extremity
impairment. OWCP’s medical adviser found the date of maximum medical improvement was
November 12, 2015, when appellant was examined by Dr. Malek.
By decision dated April 20, 2016, appellant was granted a schedule award for one percent
permanent impairment of the left upper extremity and two percent permanent impairment of the
right upper extremity, to run for 9.36 weeks, from November 12, 2015 to January 16, 2016.
LEGAL PRECEDENT
Section 8149 of FECA delegates to the Secretary of Labor the authority to prescribe rules
and regulations for the administration and enforcement of FECA. The Secretary of Labor has
vested the authority to implement the FECA program with the Director of OWCP.4 Section 8107
of FECA sets forth the number of weeks of compensation to be paid for the permanent loss of
use of specified members, functions, and organs of the body.5 FECA, however, does not specify
the manner by which the percentage loss of a member, function, or organ shall be determined.
To ensure consistent results and equal justice under the law, good administrative practice
requires the use of uniform standards applicable to all claimants. Through its implementing
regulations, OWCP adopted the A.M.A., Guides as the appropriate standard for evaluating
schedule losses.6
The sixth edition of the A.M.A., Guides was first printed in 2008. Within months of the
initial printing, the A.M.A. issued a 52-page document entitled “Clarifications and Corrections,
Sixth Edition, Guides to the Evaluation of Permanent Impairment.” The document included
various changes to the original text, intended to serve as an erratum/supplement to the first
printing of the A.M.A., Guides. In April 2009, these changes were formally incorporated into
the second printing of the sixth edition.
As of May 1, 2009, schedule awards are determined in accordance with the sixth edition
of the A.M.A., Guides (2009).7 The Board has approved the use by OWCP of the A.M.A.,

3

A.M.A., Guides (6th ed. 2009).

4

See 20 C.F.R. §§ 1.1-1.4.

5

For a complete loss of use of an arm, an employee shall receive 312 weeks’ compensation.
§ 8107(c)(1).
6

5 U.S.C.

20 C.F.R. § 10.404; see also Ronald R. Kraynak, 53 ECAB 130 (2001).

7

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 1 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.5a (February 2013).

3

Guides for the purpose of determining the percentage loss of use of a member of the body for
schedule award purposes.8
ANALYSIS
The issue on appeal is whether appellant established more than two percent permanent
impairment of the right upper extremity and one percent permanent impairment of the left upper
extremity for which he previously received schedule awards. The accepted conditions in this
case are closed fracture of metacarpal bone, closed fractures of multiple sites of bilateral
phalanges, and bilateral contusions of the wrist and hand. Appellant received a schedule award
dated April 20, 2016 for a total one percent permanent impairment of the left upper extremity
and two percent permanent impairment on the right upper extremity.
The Board has found that OWCP has inconsistently applied Chapter 15 of the sixth
edition of the A.M.A., Guides when granting schedule awards for upper extremity claims. No
consistent interpretation has been followed regarding the proper use of the DBI or the ROM
methodology when assessing the extent of permanent impairment for schedule award purposes.9
The purpose of the use of uniform standards is to ensure consistent results and to ensure equal
justice under the law to all claimants.10 In T.H., the Board concluded that OWCP physicians are
at odds over the proper methodology for rating upper extremity impairment, having observed
attending physicians, evaluating physicians, second opinion physicians, impartial medical
examiners, and district medical advisers use both DBI and ROM methodologies interchangeably
without any consistent basis.
Furthermore, the Board has observed that physicians
interchangeably cite to language in the first printing or the second printing when justifying use of
either ROM or DBI methodology. Because OWCP’s own physicians are inconsistent in the
application of the A.M.A., Guides, the Board finds that OWCP can no longer ensure consistent
results and equal justice under the law for all claimants.11
In light of the conflicting interpretation by OWCP of the sixth edition with respect to
upper extremity impairment ratings, it is incumbent upon OWCP, through its implementing
regulations and/or internal procedures, to establish a consistent method for rating upper
extremity impairment.
In order to ensure consistent results and equal justice under the law for cases involving
upper extremity impairment, the Board will set aside the April 20, 2016 decision. Following
OWCP’s development of a consistent method for calculating permanent impairment for upper
extremities to be applied uniformly, and such other development as may be deemed necessary,
OWCP shall issue a de novo decision on appellant’s claim for an additional right upper extremity
schedule award.
8

Isidoro Rivera, 12 ECAB 348 (1961).

9

T.H., Docket No. 14-0943 (issued November 25, 2016).

10

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

11

Supra note 8.

4

CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the April 20, 2016 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further action
consistent with this decision.
Issued: April 18, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

